                                              OK 1 2 2019 ★
                                           BROOKLYN OFFICE




&2RPDUPLICATE


Court Name: Eastern District of New York
Division: 1
Receipt Number: 4653146254
Cashier ID: vjones
Transaction Date: 12/11/2019
Payer Name: Aaron Teller

NOTICE OF APPEAL/DOCKETING FEE
 For: Aaron Teller
 Case/Party: D-NYE-1-19-CV-003172-001
 Amount:        $505.00

CASH
 Amt Tendered: $505.00

Total Due:      $505.00
Total Tendered: $505.00
Change Amt:     $0.00
